Name: COMMISSION REGULATION (EC) No 1291/95 of 7 June 1995 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Asia and Oceania;  plant product
 Date Published: nan

 No L 125/ 10 I EN I Official Journal of the European Communities 8 . 6. 95 COMMISSION REGULATION (EC) No 1291/95 of 7 June 1995 on the issue of import licences for garlic originating in China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 997/95 (2), Having regard to Council Regulation (EC) No 1153/95 of 22 May 1995 concerning a protective measure applicable to imports of garlic from China (3), and in particular Article 1 (3) thereof, Whereas Council Regulation (EEC) No 2707/72 (4) lays down the conditions for applying protective measures for fruit and vegetables ; Whereas pursuant to Commission Regulation (EEC) No 1 859/93 Q, as amended by Regulation (EC) No 1662/94 (6), the release for free circulation in the Commu ­ nity of garlic imported from third countries is subject to presentation of an import licence ; Whereas Article 1 ( 1 ) of Commission Regulation (EC) No 1153/95, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 1 June 1995 to 31 May 1996 ; Whereas, given the criteria laid down in Article 1 (2) of that Regulation and the import licences already issued, the quantity applied for at 1 June 1995 is in excess of the maximum monthly quantity for June 1995 ; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications ; whereas the issue of licences in response to these applica ­ tions ; whereas the issue of licences in response to appli ­ cations lodged after 1 June 1995 and before 5 July 1995 should be refused, HAS ADOPTED THIS REGULATION : Article 1 Import licences applied for under Article 1 of Regulation (EEC) No 1859/93 at 1 June 1995 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 3,90701 % of the quantity applied for, having regard to the information available to the Commission on 2 June 1995. For the abovementioned products applications for import licences lodged after 1 June 1995 and before 5 July 1995 shall be refused . Article 2 This Regulation shall enter into force on 8 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 101 , 4. 5. 1995, p. 16. 0 OJ No L 116, 23. 5. 1995, p. 23. (4) OJ No L 291 , 28 . 12. 1972, p. 3 . 0 OJ No L 170 , 13 . 7. 1993, p. 10 . b) OJ No L 176, 9 . 7. 1994, p. 1 .